JOHNSTON, Judge,
concurring in part and dissenting in part:
I cannot agree with my brothers’ analysis of the issues concerning Charge I and its Specification. Their convoluted reasoning is unsupported in law or fact.
First, we must determine the facts. Prosecution Exhibit 1, the stipulation of *977fact and the Laboratory Analysis Report, clearly established that the appellant ingested marijuana between 12 April 1992 and 11 May 1992. It is important to note that the stipulation did not specify that marijuana was ingested only once during that thirty-day period.
At trial, on 18 August 1992, the appellant attempted to present the mistake of fact defense of innocent ingestion through the testimony of Mr. Frederick Baker, a “KP” who cleaned up kitchens on post for a civilian contractor. Mr. Baker testified that he baked marijuana into brownies and gave them to guests at four or five parties he had hosted earlier in the year. At first he claimed that he served the brownies at a party for seventy friends on 9 May 1992. Later in his testimony he corrected himself and admitted that the party for seventy guests was held in April. He also said that twenty-five or thirty persons attended a similar party on 9 May 1992. Although he was not sure who attended the parties, he claimed to remember that the appellant was present at both parties where he served marijuana brownies.
In regard to the party on 9 May 1992, Mr. Baker testified that he paid $150.00 for an ounce and one-half of marijuana. Rather than consuming any of the marijuana himself, he claimed that he baked four and one-half dozen brownies that contained the marijuana. He also claimed to remember seeing the appellant eating the brownies. Mr. Baker told three other people who attended the party, but not the appellant, that the brownies contained marijuana.
At first Mr. Baker testified that he did not know the appellant was in the military when he attended the party on 9 May 1992. Under cross-examination, however, he admitted that he had known the appellant for six months and was aware that he was in the military. Although Mr. Baker knew that the appellant was in the military, realized that the military periodically tested soldier’s urine for evidence of marijuana use, and said he would do nothing to hurt the appellant, he did not tell him that the brownies contained marijuana.
The majority opinion says “[t]here was no apparent reason to disbelieve the testimony of Mr. Baker.” (Emphasis added). I disagree. Witnesses are not presumed as a matter of law to tell the truth — they testify and have their credibility evaluated by the finder of fact. Although under the mandate of Article 66, UCMJ, we may weigh evidence, judge the credibility of witnesses, and determine controverted questions of fact, we are also required to recognize that the trial court saw and heard the witnesses. Apparently the military judge in this case found Mr. Baker’s convenient recollection of key facts unreliable and incredible.
The appellant did not testify at trial. While his silence may not be held against him, in my view, additional evidence was necessary in this case to establish a credible mistake of fact defense. Mr. Baker’s testimony, even if believed, did not account for possible marijuana use during other portions of the thirty-day period during which metabolites could be detected in urine. Furthermore, his testimony did not establish the unknowing nature of marijuana use at the party. If believed, Mr. Baker’s testimony merely established that he did not tell the appellant about the marijuana in the brownies.
Next, we must address the law of the case at bar. In examining the question of admissibility of the prior summary court-martial where the appellant plead guilty to the wrongful use of marijuana, the majority opinion states that “[t]he thrust of the government’s evidence was that since the appellant had been convicted of wrongfully using drugs in the past, he should again be convicted of such wrongful use.” That view of the evidence is not supported in any way by the record of trial. No such argument was made in support of admissibility. The trial counsel offered the record of the summary court-martial “for the purpose of showing the absence of mistake and knowledge.” The government’s contention was that the appellant was not “an innocent bystander” at the party.
The issue that the defense attempted to raise in this case concerned the knowing use of marijuana. As the majority correct*978ly states, the prior conviction imposed after a plea of guilty to marijuana use does not, by itself, show that the appellant knew marijuana was in the brownies at the party on 9 May 1992. The majority opinion fails to acknowledge, however, that the prior conviction tends to show that the appellant had knowledge about the effects of marijuana.
On 30 January 1992, the appellant pleaded guilty at a summary court-martial to the knowing use of marijuana. Thus, I am satisfied that he knew of the effects of the drug. The appellant attended at least one other party in April where marijuana brownies were consumed. Mr. Baker testified that the brownies he made gave one a “buzz” (i.e. a drug-induced “high”). Consequently, the appellant may have realized that the brownies consumed at the April party were tainted. In addition, the knowledge of the effects of marijuana and the consumption of brownies in April may have put him on notice that the brownies at the party on 9 May 1992 were likely to be tainted. The appellant, therefore, may have realized without being told that the brownies he consumed on 9 May 1992 were “spiked” with a contraband substance. Thus, the prior conviction makes knowing consumption of the marijuana in the brownies, on 9 May 1992, more or less probable depending upon the weight given to it. In short, the conviction was relevant and probative. It was admissible.
In support of its proposition that the prior conviction was more prejudicial than probative, the majority relies upon United States v. Cousins, 35 M.J. 70 (C.M.A.1992). That case, however, dealt with plain error in a cocaine ingestion trial with members wherein the military judge allowed evidence of prior methamphetamine use to be admitted under a vague “background information” standard. Cousins actually involved two errors by the military judge: the information was neither relevant nor admissible under any of the categories of Mil.R.Evid. 404(b); and, the danger of unfair prejudice under Mil.R.Evid. 403 was substantial. The plain error standard in that case was applied because the evidence “was likely to ‘had have an unfair prejudicial impact on the jury’s deliberations’.” Cousins, 35 M.J. at 75.
This case, on the other hand, is a judge-alone trial by a very experienced and widely respected jurist. The disputed evidence concerning the prior marijuana use was arguably admissible and relevant under Mil.R.Evid. 404(b) for one aspect of knowledge. The law has recognized that the danger of unfair prejudice from disputed evidence is minimal when tried before a ■military judge sitting alone as a fact-finder. In my view the prior conviction was relevant, somewhat probative on the issue of knowledge, and not prejudicial under the circumstances present here when considered with all the other evidence concerning knowing ingestion. I see no reason to set aside the findings of guilty of Charge I and its Specification.